DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0182120 A1 to Tan et al. (“Tan”) in view of U.S. Patent Application Publication No. 2006/0076159 A1 to Daubenspeck et al. (“Daubenspeck”).
As to claim 1, although Tan discloses a semiconductor device, comprising: a semiconductor substrate (substrate to accommodate 10) having an outer peripheral side (bottom) in plan view; a first bonding pad (14) formed over the semiconductor substrate (substrate to accommodate 10), wherein the first bonding pad (14) is divided a part of any whole, either separated from or integrated with it by Dictionary.com. Thus, the first portion may include the portion spanning W1 and L2 and the second portion may include the portion including the bond location 36. ¶ 0017-¶ 0019 of Tan further teach the dimensions are not limited to accommodate the bond wire As to claim 2, Tan further discloses wherein the first bonding pad (14) is located farther from the outer peripheral side (bottom) than the second bonding pad (12) (See Fig. 1, Fig. 2).											As to claim 3, Tan further discloses wherein a side of the first portion (26, right) opposite to the second bonding pad (12) and a side of the second portion (24, left) opposite to the second bonding pad (12) are connected to each other along the first side (at L1) of the first bonding pad (14) (See Fig. 2).			
As to claim 4, Tan further discloses wherein a width of the second portion (24, left) in a second direction (horizontal) is larger than a width of the first portion (26, right) in the second direction (horizontal), and wherein the second direction (horizontal) is perpendicular to the first direction (vertical) (See Fig. 2) (Notes: the limitation “portion” allows the second portion to have a width larger than a width of the first portion. Further, the placement of the diameter D that may be on the second portion and not limited to and greater than 40 μm require the second portion to have a larger width to accommodate the diameter D).									As to claim 5, Tan further discloses wherein the second portion (24, left) is divided into a first rectangular region (closer to 26) and a second rectangular region (next to the first rectangular region) such that a boundary between the first rectangular region (closer to 26) and the second rectangular region (next to the first rectangular region) is perpendicular to the outer peripheral side (bottom), wherein the first rectangular region (closer to 26) is located closer to the first portion (26, right) than the second rectangular region (next to the first rectangular region), wherein the first portion (26, right) and the first rectangular region (closer to 26) constitute the first probe region (oval, ¶ 0013), and wherein the second rectangular region (next to the first rectangular region) constitutes the first wire bonding region (36) (See Fig. 2, ¶ 0013, ¶ 0016) (Notes: the limitation “region” is defined as any large, indefinite, and continuous part of a surface or space by Dictionary.com).
As to claim 9, Tan further discloses wherein a plurality of pairs of first bonding pad (14) and second bonding pad (12) are formed over the semiconductor substrate (substrate to accommodate 10), and wherein each of the plurality of the pairs of first As to claim 14, Tan further discloses wherein the second bonding pad (12) is divided into a third portion (22, left) having a third rectangular shape and a fourth portion (20, right) having a fourth rectangular shape such that a boundary between the third portion (22, left) and the fourth portion (20, right) is perpendicular to the outer peripheral side (bottom) of the semiconductor substrate (substrate to accommodate 10), wherein the second bonding pad (12) includes a second side (at opposite L1) that parallels the outer peripheral side (bottom), wherein the third portion (22, left) extends from the second side (at opposite L1) of the second bonding pad (12) towards a center of the semiconductor substrate (substrate to accommodate 10) for a third distance (W1+L2), wherein the fourth portion (20, right) extends from the second side (at opposite L1) of the second bonding pad (12) towards the center of the semiconductor substrate (substrate to accommodate 10) for a fourth distance (W1), wherein the third distance (W1+L2) is greater than the fourth distance (W1), wherein the third portion (22, left) including a second probe region (oval), wherein the fourth portion (20, right) including a second wire bonding region (36), and wherein the first bonding pad (14) and the second bonding pad (12) are arranged to face each other in the first direction (vertical) crossing the outer peripheral side (bottom) such that the first portion (26, right) of the first bonding pad (14) and the fourth portion (20, right) of the second bonding pad (12) face each other and the second portion (24, left) of the first bonding pad (14) and the third portion (22, left) of the second bonding pad (12) face each other (See Fig. 2).
	
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Umehara et al. (US 2002/0125584 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID CHEN/Primary Examiner, Art Unit 2815